*751OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted for aggravated robbery and burglary of a habitation in a single trial. The Court of Appeals reversed the convictions, holding the trial court erred by denying appellant’s motion for severance. Wedlow v. State, 807 S.W.2d 847 (Tex.App.—Dallas 1991).
In its petition, the State raises two grounds for review questioning the appellate court’s application of this Court’s holding in Sodipo v. State, 815 S.W.2d 551 (Tex.Cr.App.1990). As is true in every case where discretionary review is refused, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983). With this understanding, we refuse the State’s petition for discretionary review.